— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Green-berg, J.), rendered November 20, 1984, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sole issue raised on appeal is whether the trial court erred in failing to include in its supplemental charge to the jury a reinstruction on the effect of intoxication upon the defendant’s culpability for the crime charged.
Since no objection was made to the supplemental instruction, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). In any event, the court did not err in omitting from its supplemental charge a reinstruction on the intoxication issue inasmuch as the jury did not request reinstruction on that issue, but only on the law as it pertained to the mental operation of intent (see, People v Allen, 121 AD2d 453, affd 69 NY2d 915). Finally, it should be noted that following the issuance of the supplemental instruction, the jury foreperson informed the court that the supplemental charge had resolved the jury’s question in *683regard to the issue of intent. Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.